

115 HR 3841 IH: SNAP Vitamin and Mineral Improvement Act of 2017
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3841IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Rogers of Alabama (for himself, Ms. Sinema, Mrs. Love, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to make certain multivitamin-mineral dietary
			 supplements eligible for purchase with supplemental nutrition assistance
			 program benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the SNAP Vitamin and Mineral Improvement Act of 2017. 2.Multivitamin-mineral dietary supplements eligible for purchase with supplemental nutrition assistance benefitsSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
 (1)in subsection (k), by— (A)striking and (9) and inserting (9); and
 (B)inserting before the period at the end the following: , and (10) a multivitamin-mineral dietary supplement for home consumption; (2)by inserting after subsection (m) the following:
				
 (m–1)Multivitamin-mineral dietary supplement means a substance that— (1)provides at least half of the vitamins and minerals for which the National Academy of Medicine establishes dietary reference intakes, at 50 percent or more of the daily value for the intended life stage per daily serving as determined by the Food and Drug Administration; and
 (2)does not exceed the tolerable upper intake levels for those nutrients for which an established tolerable upper intake level is determined by the National Academy of Medicine.
						; and
 (3)in subsection (q)(2), by striking and spices and inserting spices, and multivitamin-mineral dietary supplements. 